Citation Nr: 1104989	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for urinary tract problems.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.   The Board notes that, while the Veteran filed his 
claims with the RO in Jackson, Mississippi, the Veteran 
subsequently requested his file to be transferred to Phoenix, 
Arizona, and the SOC was issued by the Phoenix, Arizona RO.

The Veteran was afforded a personal hearing before a decision 
review officer in February 2010.  A written transcript of that 
hearing was prepared and incorporated into the evidence of 
record.

Additionally, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge in November 2010.  A 
written transcript of that hearing was prepared and incorporated 
into the evidence of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for a urinary tract problem.  


The Veteran contends that his urinary tract problem is a result 
of his military service.  Specifically, the Veteran contends that 
procedures that were performed on him in service, caused scaring 
to his urethra, and ultimately left him with urinary tract 
problems.  Additionally, the Veteran contends that his urinary 
problems could be the result of radiation exposure.   

The Veteran's service treatment records show that he was treated 
in service for his urinary tract issues.  The September 1946 
service treatment record shows that the Veteran was diagnosed and 
treated for a gonococcus infection, urethra.  In November 1946, 
the Veteran was admitted to the U.S. Naval Hospital and treated 
for redundant prepuce.  The records also show that in November 
1946, the Veteran was circumcised due to his recurrent problems. 

Additionally, a 1951 medical report showed that the Veteran 
sought treatment for urethral discharge.  The doctor diagnosed 
the Veteran with non-specific urethritis.  Additionally, the 
doctor noted a question of upper tract pathology.

The Veteran was afforded a Travel Board Hearing in August 2010.  
The Veteran stated that some of the procedures that were 
performed for his urethral discharge and discomfort were not 
documented in his service treatment records.  Specifically, the 
Veteran stated that when the first treatment of penicillin did 
not work, the doctor tried to use silver nitrate to alleviate the 
problem.  The Veteran contends that the silver nitrate used 
ultimately scarred his urethra and caused him to urinate in 
multiple streams.  Furthermore, he reported that he had trouble 
urinating ever since that in-service incident.  The Veteran also 
stated that he was not aware if his current urinary tract 
problems were related to his circumcision that was performed in 
service.  Additionally, the Veteran stated that his exposure to 
radiation was also a cause of his urinary tract issues. 

Although the Veteran has provided competent reports of continuity 
of symptomatology, and has been treated for a urinary tract 
problem, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
any acquired urinary tract disability.  A medical opinion 
determining the etiology of any present urinary tract disability 
is necessary to make a determination in this case.  See 38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, the Veteran should be afforded a VA 
examination on remand.

Lastly, private medical records appear to be outstanding.  A 
February 2008 letter from the Veteran's private doctor indicated 
that the Veteran was at risk for stricture disease, due to 
procedures that were performed in-service.  Additionally, the 
doctor noted that he was scheduling the Veteran for further 
testing to evaluate his urethra, bladder, and kidneys due to the 
microscopic hematuria on urinalysis.  However, the Veteran's 
claim file does not obtain any other private treatment records, 
and it is unclear if the Veteran sought any further treatment 
from his urologist.  Accordingly, the Board finds that, on 
remand, efforts should be made to obtain any outstanding medical 
treatment records.  Additionally, the Veteran should be contacted 
to provide any additional treatment records in his possession or 
authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1)	The AMC should contact the Veteran and 
request that he provide a completed release 
form (VA Form 21- 4142) authorizing VA to 
request copies of any treatment records 
from any private medical providers who have 
treated him for a urinary tract problem.  
The Veteran should also be advised that he 
can submit those records himself.  If the 
Veteran provides completed release forms, 
then request the identified treatment 
records.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any urinary 
tract disability found to be present.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current urinary tract disorder had its 
onset during active service or is related to 
any in-service disease, event, or injury, to 
include in-service treatment for gonorrhea, 
the Veteran's circumcision, or radiation 
exposure.  Additionally, the examiner should 
comment on the Veteran's private urology 
medical records, and the Veteran's reports 
regarding the onset and continuity of 
symptomatology, to include his discussion of 
procedures that were performed with silver 
nitrate. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



